UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6215



DANNY LAMONT YARBOROUGH,

                                             Plaintiff - Appellant,

          versus

KRISTIN PARKS; MICHAEL S. HAMDEN; NORTH
CAROLINA     PRISONER  LEGAL  SERVICES,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-31-5-H)

Submitted:   June 20, 1996                   Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Lamont Yarborough, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint under 28 U.S.C.A. § 1915(d)

(West 1994). We have reviewed the record and the district court's

opinion and find the appeal to be frivolous. Accordingly, we affirm

on the reasoning of the district court. Yarborough v. Parks, No.
CA-96-31-5-H (E.D.N.C. Jan. 26, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2